Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 02/25/2020. Claims 1-15 are presented for examination and are rejected for the reasons indicated herein below.     



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang  (U.S. Pub. No. 2009/0257255 A1).

Regarding claim 1, Zhang (e.g. see Figs. 1-4) discloses “A power converter device comprising: a transformer including a primary winding electromagnetically coupled to a secondary winding, the transformer to receive power at an input voltage and to output power at a selectable output voltage (e.g. Fig. 4, see V1, 210A, 210B, and the output of 210B, also see the abstract); a snubber circuit (e.g. Fig. 4, see 242); a switch (222) to selectively couple the snubber circuit to the transformer (e.g. Fig. 4, see 242, 222 and 210); and a switch control circuit (e.g. Fig. 4, see 232, 210C and 250) to control the switch (222) to couple or decouple the snubber circuit 

Regarding claim 2, Zhang (e.g. see Figs. 1-4) discloses “wherein the switch control circuit comprises a switch winding electromagnetically coupled to the secondary winding (e.g. Fig. 4, see 210C and 210B)”.

Regarding claim 4, Zhang (e.g. see Figs. 1-4) discloses “wherein a turn ratio of the switch winding (210C) to the secondary winding (210B) defines a threshold voltage, wherein when the selected output voltage exceeds the threshold voltage the snubber circuit (242) is coupled to the transformer (e.g. see Fig. 4, also see the abstract and para. 0019-0025. Implicit)”.

Regarding claim 5, Zhang (e.g. see Figs. 1-4) discloses “wherein the switch (222) is in series with the snubber circuit (242)”.

Regarding claim 6, Zhang (e.g. see Figs. 1-4) discloses “A power adaptor comprising: a transformer including a primary winding electromagnetically coupled to a secondary winding, the transformer to receive power at an input voltage and to output power at an output voltage (e.g. Fig. 4, see V1, 210A, 210B, and the output of 210B, also see the abstract); a snubber circuit (e.g. Fig. 4, see 242); and a switch (222) to couple the snubber circuit (242) to the transformer (210), the switch electromagnetically coupled to the secondary winding (210B) of the transformer to selectively enable and disable the snubber circuit (242) based on the output voltage as delivered by the secondary winding (e.g. Fig. 4, see 242, 222, 210, 210C and 210B, also see the abstract and para. 0019-0025)”.

Regarding claim 7, Zhang (e.g. see Figs. 1-4) discloses “further comprising a switch winding (210C) coupled to the switch (222), the switch winding electromagnetically coupled to the secondary winding (210B) of the transformer, the switch winding to sense the output voltage to control the switch (e.g. Fig. 4, see 210C and 210B, also see the abstract and para. 0019-0025)”.

Regarding claim 8, Zhang (e.g. see Figs. 1-4) discloses “wherein the switch winding (210C) defines a threshold voltage, and the switch (222) is controlled to enable the snubber circuit (242) when the output voltage exceeds the threshold voltage (e.g. see Fig. 4, also see the abstract and para. 0019-0025. Implicit)”.

Regarding claim 9, Zhang (e.g. see Figs. 1-4) discloses “wherein the switch (222) is controlled to disable the snubber circuit (242) when the output voltage does not exceed the threshold voltage (e.g. see Fig. 4, also see the abstract and para. 0019-0025. Implicit)”.

Regarding claim 11, Zhang (e.g. see Figs. 1-4) discloses “wherein the switch (222) is in series with the snubber circuit (242)”.




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang  (U.S. Pub. No. 2009/0257255 A1) in view Rana et al. (U.S. Pub. No. 2017/0264206 A1).

Regarding claims 3 and 10, Zhang (e.g. see Figs. 1-4) discloses “wherein the switch control circuit (e.g. Fig. 4, see 232, 210C and 250) further comprises a Zener diode (232) connected to the capacitor, the Zener diode (232) connected to the switch (222) to turn on the switch to couple the snubber circuit (242) to the transformer (210) during breakdown”. Zhang does not appear to explicitly disclose “a capacitor in parallel with the switch winding”. However, Rana et al. shows “a capacitor in parallel with the switch winding (Rana et al., e.g. Fig. 1, see capacitor .




Claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang  (U.S. Pub. No. 2009/0257255 A1) in view Motoki (U.S. Pub. No. 2017/0264204 A1).

Regarding claim 12, Zhang (e.g. see Figs. 1-4) discloses “A system comprising: a power adaptor including: a transformer to receive power at an input voltage and to output power at a selectable output voltage (e.g. Fig. 4, see V1, 210A, 210B, and the output of 210B, also see the abstract); a snubber circuit (e.g. Fig. 4, see 242); and a switch (222) to couple the snubber circuit to the transformer (e.g. Fig. 4, see 242, 222 and 210), the switch (222) electromagnetically coupled to a winding (210B) of the transformer (210) to selectively enable and disable the snubber circuit (242) based on the output voltage as provided by the winding (210B)”. Zhang does not appear to explicitly disclose “a computer device to connect to the power adaptor to receive the output power from the adaptor, the computer device including a power controller to provide a request signal to the power adaptor to select the output voltage”. However, Motoki shows “a computer device to connect to the power adaptor to receive the output power from the adaptor (Motoki, e.g. Figs. 1, 3 and 6, see 400 and 102, also see the abstract, para. 0005, para. 0015 and para. 0113-0114 and see Fig. 11C), the computer device including a power controller (e.g. Fig. 3, see 310) to provide a request signal to the power adaptor (102) to select the output voltage (Motoki, e.g. Figs. 1, 3 and 6, see 102, 400 and 310, also see the abstract, para. 0005, para. 0015-0016 and para. 0113-0114 and see Fig. 11C)”. Having a computer device to connect to the power adaptor  Adding a predetermined reference as taught by Motoki. in the system of Zhang would have 

Regarding claim 13, the combination of Zhang (e.g. see Figs. 1-4) and Motoki (e.g. Figs. 1-11) discloses “wherein the power adaptor is responsive to the request signal to provide the output voltage as indicated by the request signal (Motoki, e.g. Figs. 1, 3 and 6, see 102, 400 and 310, also see the abstract, para. 0005, para. 0015-0016 and para. 0113-0114)”.

Regarding claim 14, Zhang (e.g. see Figs. 1-4) discloses “wherein the power adaptor further comprises a switch winding (210C) coupled to the switch (222), the switch winding (210C) electromagnetically coupled to the winding (210B) of the transformer (210), the switch winding (210C) to sense the output voltage to control the switch (e.g. Fig. 4, see 222, 210C and 210B, also see the abstract and para. 0019-0025)”.

Regarding claim 15, the combination of Zhang (e.g. see Figs. 1-4) and Motoki (e.g. Figs. 1-11) discloses “wherein the computer device further comprises a cell to be charged by the power adaptor (Motoki, e.g. Figs. 1, 3, 6 and 11, see 102, 400, 304, 310 and 706, also see the abstract, para. 0005, para. 0015-0016 and para. 0113-0114)”.





Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839